Citation Nr: 1533417	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension with heart disease.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension with heart disease.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for type II diabetes mellitus.  

6.  Entitlement to a compensable evaluation for left ear hearing loss. 

7.  Entitlement to an evaluation in excess of 10 percent for Thygeson's keratitis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1955 to August 1975, and March 1977 to May 1977.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a January 2008 rating decision, the RO declined to reopen claims of service connection for hypertension with heart disease and PTSD, continued a non-compensable evaluation for left ear hearing loss disability, and continued a 10 percent disability evaluation for Thygeson's keratitis.  

In a March 2009 rating decision, the RO denied service connection for type II diabetes mellitus.  The RO previously denied service connection for type II diabetes mellitus in an October 2005 rating decision but pursuant to Haas v. Peake, 525 F.3d 1168 (2008) there was a special review of the Veteran's file resulting in the March 2009 rating decision.  Therefore, this is not a case requiring new and material evidence to be submitted to reopen a final decision.  

In August 2014, the Veteran presented testimony in a videoconference hearing before the undersigned, and a copy of the transcript has been associated with the record. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of service connection for hypertension with heart disease, PTSD, and type II diabetes mellitus; and increased ratings for left ear hearing loss and Thygeson's keratitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO declined to reopen claims for service connection for hypertension with heart disease and PTSD.  In so doing, it found that there was no competent medical evidence linking hypertension or heart disease to service or a service-connected disability, and no evidence associating PTSD with an in-service stressor.  

2.  Evidence received since the October 2005 rating decision includes evidence that the Veteran has a heart disease related to service, PTSD linked to service, and in-country service in Vietnam. 



CONCLUSIONS OF LAW

1.  The October 2005 rating recision that declined to reopen service connection claims for hypertension with heart disease and PTSD is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for hypertension with heart disease and PTSD.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the claims of service connection for hypertension with heart disease and PTSD which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159. 

In a December 2008 Statement of the Case (SOC), the RO found that new and material evidence had been received to reopen the claim for PTSD.  It also appears that the RO reopened the claim for hypertension with heart disease in a November 2012 supplemental statement of the case (SSOC).  The RO continued to deny the underlying denovo claims.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran's claims of service connection for hypertension and heart disease, and PTSD were denied in a November 1997 Board decision on the basis that there was no competent medical evidence linking hypertension or heart disease to service or service-connected depressive neurosis; and no clear diagnosis of PTSD.  Pursuant to the Veteran's request to reopen, in an October 2005 rating decision, the RO declined to reopen claims for service connection for hypertension with heart disease and PTSD.  In so doing, it found that there was no competent medical evidence linking hypertension or heart disease to service or a service-connected disability, and no evidence associating PTSD with an in-service stressor.  The Veteran did not appeal the determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.

At the time of that decision, the medical evidence of record showed that the Veteran did not have hypertension or heart disease in service or within a year of service discharge.  Diagnoses of hypertension and coronary artery disease were noted many years after service discharge.  Significantly, a July 1996 VA psychiatric examination report showed that the Veteran's military stressors did not aggravate, cause, or precipitate his hypertension or cardiac problems.  As to PTSD, there was conflicting evidence as to whether the Veteran had a diagnosis of such.  Notably, a July 1996 VA examination report prepared by a psychiatric examiner determined that there was no diagnosis of PTSD.  

Evidence received since the October 2005 rating decision includes VA Medical Center (VAMC) treatment records showing diagnoses of PTSD.  Additionally, the Veteran has alleged that he was in Vietnam as part of Special Operations.   For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims and based on the evidence combined with additional VA development, means there is a reasonable possibility of substantiating the claims for service connection for hypertension with heart disease and PTSD.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for hypertension and heart disease is granted.

New and material evidence having been received, the application to reopen a claim for service connection for PTSD is granted.


REMAND

With regard to the Veteran's service connection claims, he essentially contends that while stationed in Thailand he had service in Vietnam as part of a Special Operations unit.  Pursuant to VBA Fast Letter 09-52, when a Veteran claims that an injury or disability occurred during a Special Operations assignment a Special Operations development paragraph must be included in the VCAA letter.  The Veteran has not been provided such notification.  Accordingly, the Board finds that the Veteran should be provided with the Special Operations development paragraph in a VCAA letter in accordance with the procedures in VBA Fast Letter 09-52 and the development instructions set forth in VA Manual M21-1MR.IV.ii.1.h.31should be followed.

As to the increased rating claim for Thygeson's keratitis, the Veteran was last examined for his eye disability in 2012.  The Veteran has presented testimony that this disability has worsened since that evaluation.  While this case is on remand, the Veteran should be afforded an examination to determine the current severity of his eye disability. 

With regard to the left ear hearing loss disability, the Veteran was last afforded an examination in 2012.  The Veteran testified at his hearing that his hearing loss had worsened since his last evaluation.  Therefore, the Board finds that an updated examination is necessary to determine the current severity of his disability. 

Finally, on remand, any outstanding records must be obtained. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VCAA letter containing Special Operations development paragraph.  Appropriate action to pursue follow up development with a Military Records Specialist may be required, dependent upon the Veteran's response. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected Thygeson's keratitis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner is requested to comment on the severity of the Veteran's service-connected eye disability.  All tests and studies deemed necessary by the examiner, to include visual acuity and field of vision testing, should be performed.  All pertinent complaints and clinical manifestations due to the eye disability should be reported in detail and should be noted in a typewritten report.  The examiner must chart any visual field defect using a Goldmann Perimeter Chart and discuss any associated impairment of visual acuity.  The examiner must discuss pain, rest-requirements, episodic incapacity, duration of any incapacitating episodes, and continuance of active pathology.  An explanation for all opinions expressed must be provided.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left ear hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


